DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 12/27/2017. Claims 1-20 are pending and have been examined. Claims 1, 8 and 15 are independent claim. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 8 recites “computer-readable storage device” but specification does not recites “computer-readable storage device”. 
Claim Objections
Claims 1-7  are objected to because of the following informalities:
In claim 1, line 1, “A computer-implemented” should read “A computer-implemented method”.
Claims 2-7 are dependent on claim 1 and do not cure the deficiencies of claim 1, therefore claims 2-7 are rejected under the same rationale.  
The Claim 7 recites term " 
    PNG
    media_image1.png
    36
    179
    media_image1.png
    Greyscale
 " but the claim does not describe the term. The specification paragraph [0043] recites “
    PNG
    media_image2.png
    55
    834
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    38
    36
    media_image3.png
    Greyscale
as output and  
    PNG
    media_image4.png
    30
    22
    media_image4.png
    Greyscale
as sigmoid function. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention 
Claims 2, 6 and 7 recites the limitation "The method".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “The method”. 
Claims 3-5 are dependent on claim 2 and do not cure the deficiencies of claim 2, therefore claims 3-5 are rejected under the same rationale.  
Claims 3, 10 and 17 recites the limitation "the positive call".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “the positive class”. 
The Claim 8 recites term “
    PNG
    media_image5.png
    29
    25
    media_image5.png
    Greyscale
”. However, the claim does not provide explanation of the symbol but specification paragraph [0043] recites “an output of previous 
    PNG
    media_image5.png
    29
    25
    media_image5.png
    Greyscale
”. It is unclear that symbol refers to “output of previous cell” or “previous cell”. For the examination purpose, the term “
    PNG
    media_image5.png
    29
    25
    media_image5.png
    Greyscale
”  is interpreted as “previous cell”.  
Claims 9-14 and 16-20 are dependent on claim 8 and do not cure the deficiencies of claim 8, therefore claims 9-14 and 16-20 are rejected under the same rationale.  
In Claim 15 recites equation “
    PNG
    media_image6.png
    57
    661
    media_image6.png
    Greyscale
. In claim recites “
    PNG
    media_image7.png
    54
    727
    media_image7.png
    Greyscale
”. Claim explain each term for the equation. However, the claim does not provide explanation of equation, specification paragraph [0050] “
    PNG
    media_image8.png
    123
    681
    media_image8.png
    Greyscale
”. For the examination purpose, equation “
    PNG
    media_image6.png
    57
    661
    media_image6.png
    Greyscale
” is interpreted as first cell output. 
In Claim 15, line 16 recite “a output of previous cell 
    PNG
    media_image5.png
    29
    25
    media_image5.png
    Greyscale
”, it is unclear that symbol “
    PNG
    media_image5.png
    29
    25
    media_image5.png
    Greyscale
” refers to “output of previous cell” or “previous cell”. For the examination purpose examiner has interpreted to be “previous cell”. 
In Claim 20 recites the limitation "the storage device".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “the storage device”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al.  “DeepLog: Anomaly Detection and Diagnosis from System Logs through Deep Learning”  in view of Taylor et al. “Anomaly Detection in Automobile Control Network Zhang et al. “Automated IT system failure prediction: A deep learning approach”
Regarding claim 1: 
Du et al. teaches A computer-implemented, comprising (Page 1295, Section 5.3 Online update and training of DeepLog “The log data set used in this section is Blue Gene/L supercomputer system logs 1” teaches computer process).
training  by one or more computing devices, a long short-term (LSTM) recurrent neural network to detect computer network log entries of a first type in sequences of computer network log entries (Page 1289-1290, Section 3.2 Parameter value and performance anomaly “the training process tries to adjust the weights of its LSTM model in order to minimize the error between a prediction and an observed parameter value vector……for anomaly detection purpose in an ad-hoc fashion, we partition the training data to two subsets: the model training set and the validation set…… parameter values in a log message often record important system state metrics, this method is able to detect various types of performance anomalies….DeepLog stores in each parameter value vector the time elapsed between consecutive log entries. The above LSTM model, by modeling parameter value vector as a multi-variate time series, is able to detect unusual patterns in one or more dimensions in this time series; the elapsed time value is just one such dimension.” and page 1295, Section 5.3 Online update and training of DeepLog “The log data set used in this section is Blue Gene/L supercomputer system logs” teaches LSTM recurrent neural network training data set which detect pattern from the log entries), 
Page 1290, Section 3.2 Parameter value and performance anomaly “LSTM network is built for the parameter value vector sequence of each distinct log key value………….output is a real value vector as a prediction for the next parameter value vector, based on a sequence of parameter value vectors from recent history” and page 1295, Section 5.3 Online update and training of DeepLog “The log data set used in this section is Blue Gene/L supercomputer system logs” teaches receive log key sequence from the LSTM network);
determining, by the one or more computing devices, the output value for each log entry in the sequence in accordance with a corresponding trained cell in the plurality of ordered cells (Page 1288, Section 3 Anomaly Detection “A series of LSTM blocks form an unrolled version of the recurrent model in one layer as shown in the center of Figure 3. Each cell maintains a hidden vector Ht−i and a cell state vector Ct−i. Both are passed to the next block to initialize its state. In our case, we use one LSTM block for each log key from an input sequence w (a window of h log keys)……… the input (e.g. mt−i ) and the previous output (Ht−i−1) are used to decide (1) how much of the previous cell state Ct−i−1 to retain in state Ct−i , (2) how to use the current input and the previous output to influence” and Page 1288, Figure 3, teaches previous cell state ct-i-1 (trained cell) depending on the retain in state ct-i (order cell)).
Du et al. does not teach the LSTM network characterized by a plurality of ordered cells and a final sigmoid layer, the final sigmoid layer receiving the output of the final cell 
However, Taylor et al. teaches the LSTM network characterized by a plurality of ordered cells and a final sigmoid layer (Page 133, Section A LSTM Recurrent Neural Networks “ft determine the new cell state ct as a linear combination of the previous internal state ct−1 and new candidate internal state c~t” and Page 134, Section B Network Architecture “The final layer is again linear, with 64 units using sigmoid activation functions to scale the final values to between 0 and 1. A separate network was trained for each CAN bus ID” teaches LSTM network consider new cell and final layer which is using sigmoid activation function)
the final sigmoid layer receiving the output of the final cell and characterized by a weight vector (Page 133, Section A LSTM Recurrent Neural Networks “Wi,Ui,Wf,Uf  are learned weights, and bi and bf are learned bias terms. The sigmoid function σ is typically used for the gate terms to scale their output between 0 and 1…….The output is also controlled by a gate function with its own weights Wo,Uo and bias  bo” and Page 134, Section B Network Architecture “The final layer is again linear, with 64 units using sigmoid activation functions to scale the final values to between 0 and 1. A separate network was trained for each CAN bus ID” teaches final layer using sigmoid activation functions receive output final value wherein value as weight matrices).
determining, by the one or more computing devices, a value of a gating function based on each cell output (Page 133, Section A LSTM Recurrent Neural Networks “Wc  and Uc are weight matrices and bc is the bias. The output is also controlled by a gate function with its own weights Wo,Uo and bias bo: ot=σ(Woxt+Uoht−1+bo)” teaches output depending on gate function), 
an output of the preceding cell in the plurality of ordered cells, and the weight vector (Page 133, Section A LSTM Recurrent Neural Networks “The output ht is a function of both the input xt and the previous output ht−1 ht=f(Wxt+Uht−1+b) where W, U are weight matrices, b is a bias term” teaches the output (ordered cell) depending on previouse output (preceding cell) and the weight matrices (weight vector)). 
Du et al. and Taylor et al. are analogous art because they are directed to Anomaly detection using Long short term memory networks.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, the LSTM network characterized by a plurality of ordered cells and a final sigmoid layer, the final sigmoid layer receiving the output of the final cell and characterized by a weight vector……. determining, by the one or more computing devices, a value of a gating function based on each cell output, an output of the preceding cell in the plurality of ordered cells, and the weight vector as taught by Taylor et al. to the disclosed invention of Du et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The LSTM approach has the advantages of not requiring knowledge of the specific protocol, and has shown promising performance in detecting a range of anomalies” and “The final layer is again linear, with 64 units using sigmoid activation functions to scale the final values to between 0 and 1. A separate  (Taylor, Page 138 Section VI Conclusion and Page 134 Section B Network Architecture).
Du et al. in view of Taylor et al. does not explicitly teach the gating function yielding "1" for a positive value, and "0" otherwise; and outputting, by the one or more computing devices, a sub-sequence of the computer network log entries the gating function yielding "1" as a sequence of computer network log entries indicative of a cause of an event described in the computer network log entry of the first type. 
However, Zhang et al. teaches the gating function yielding "1" for a positive value, and "0" otherwise (Page 1292, Section Problem definition “the binary classification problem for failure prediction in IT systems takes as an input a sequence with length L of historical features xt−L+1, xt−2, xt−1, ..., xt, and the target dt is binary vector taking two complementary values that represent negative examples in normal periods and positive examples in predictive period” and Page 1295, Section A LSTM Predication Network “that is the target dt is a binary vector with 2 complementary classes. The output yt from the prediction network (Figure 4) is essentially a binary vector serving as a representation of the system status” teaches binary classification (1 and 0) for the function); 
and outputting, by the one or more computing devices, a sub-sequence of the computer network log entries the gating function yielding "1" as a sequence of computer network log entries indicative of a cause of an event described in the computer network log entry of the first type (Page 1294, Section IV Failure Predication “an LSTM-based prediction network to model the dynamic nature of computer systems” and  Page 1292, Section Problem definition “the binary classification problem for failure prediction in IT systems takes as an input a sequence with length L of historical features xt−L+1, xt−2, xt−1, ..., xt, and the target dt is binary vector taking two complementary values that represent negative examples in normal periods and positive examples in predictive period” and Page 1295, Section A LSTM Predication Network “that is the target dt is a binary vector with 2 complementary classes. The output yt from the prediction network (Figure 4) is essentially a binary vector serving as a representation of the system status” teaches LSTM receive network system which takes binary vector (yielding “1”) and sequence of length as an input).
Du et al., Taylor et al. and Zhang et al. are analogous art because they are directed to using LSTM networks design predication system.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, the gating function yielding "1" for a positive value, and "0" otherwise; and outputting, by the one or more computing devices, a sub-sequence of the computer network log entries the gating function yielding "1" as a sequence of computer network log entries indicative of a cause of an event described in the computer network log entry of the first type as taught by Zhang et al. to the disclosed invention of Du et al. in view of Taylor et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the LSTM approach on discovering the long-range structure in history data. Through the evaluation on real data traces, we showed our technology outperformed other state-of-the-art machine learning approaches in terms of PR-AUC, predictable interval and predictable frequency” (Zhang, Page 1300 
Regarding Claim 2: 
Du et al. in view of Taylor et al. and further in view of Zhang et al.  The method of claim 1 
Zhang et al. further teaches wherein training comprises: (Page 1293, Section II Problem Definition “the objective cost function in the model training phase” teaches training phase in computer system) identifying, by the one or more computing devices (Page 1292, II. Problem definition “the binary classification problem for failure prediction in IT systems” teaches IT system (computing device)), a positive class of network log entries comprising those entries in a time window Δt+i ending (Page 1292, II. Problem definition “A pre-defined time period right before a failure. An alert given in this period gives potential enough time for the administrator to act and is regarded successful…… IT systems takes as an input a sequence with length L of historical features xt−L+1,xt−2,xt−1,…,xt and the target dt, is binary vector taking two complementary values……… positive examples in predictive period” teaches positive examples  (positive class) at time window t+1, t+2…..provide target (entries)) at the time of each computer network log entry describing an event of the first type (Page 1292, II. Problem definition “IT systems takes as an input a sequence with length L of historical features xt−L+1,xt−2,xt−1,…,xt and the target dt, is binary vector taking two complementary values and Page 1295, Section A LSTM Prediction Network “the output vector sequence y = (yt−L+1, ..., yt). The output vector yt can then be used to parameterize the probability distribution P r(dt|yt) of the target dt” teaches target (entries) provide input to IT system), and a Page 1292, II. Problem definition “IT systems takes as an input a sequence with length L of historical features xt−L+1,xt−2,xt−1,…,xt and the target dt, is binary vector taking two complementary values that represent negative examples in normal periods and positive examples in predictive period.” Teaches negative examples (negative class) define target time t-L…t-1), ending at a time prior to the beginning of the time window Δt+i (Page 1292, II. Problem definition “ 
    PNG
    media_image9.png
    63
    349
    media_image9.png
    Greyscale
” teaches time ending and beginning time period); 
and training, by the one or more computing devices, the LSTM network to identify computer network log entries of both the positive class and the negative class (Page 1292, Section II problem definition “as an input a sequence with length L of historical features xt−L+1,xt−2,xt−1,…,xt and the target dt, is binary vector taking two complementary values that represent negative examples in normal periods and positive examples in predictive period. The target can be encoded in a variety of ways depending on the objective cost function in the model training phase” and Page 1295, Section A LSTM Predication Network “The output vector yt can then be used to parameterize the probability distribution P r(dt|yt) of the target dt” teaches LSTM provided negative and positive example in the IT System).
Du et al., Taylor et al.and Zhang et al. are analogous art because they are directed to using LSTM networks design predication system.  
It would have been obvious for one of ordinary skill in the arts before the effective 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the LSTM approach on discovering the long-range structure in history data. Through the evaluation on real data traces, we showed our technology outperformed other state-of-the-art machine learning approaches in terms of PR-AUC, predictable interval and predictable frequency” (Zhang, Page 1300 Section VII. CONCLUSION).
Regarding Claim 3: 
Du et al. in view of Taylor et al. and further in view of Zhang et al. The method of claim 2.
Zhang et al. further wherein the time window Δt+i and the time window Δt-i are separated by a period of network log entries belonging to neither the positive call nor the negative class (Page 1292, Section II problem definition “Infected Period A pre-defined time period right after a failure. When the component encounters a failure, it will most probably last until the problem is fixed and the component recovers back to its normal state. Therefore, data points within this period should not be used in the training or evaluation of the prediction model.……..as an input a sequence with length L of historical features xt−L+1,xt−2,xt−1,…,xt and the target dt, is binary vector taking two complementary values that represent negative examples in normal periods and positive examples in predictive period. The target can be encoded in a variety of ways depending on the objective cost function in the model training phase” teaches infected period (time window) does not belong to positive and negative examples (positive and negative class) time period).
Du et al., Taylor et al.and Zhang et al. are analogous art because they are directed to using LSTM networks design predication system.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, further wherein the time window Δt+i and the time window Δt-i are separated by a period of network log entries belonging to neither the positive call nor the negative class as taught by Zhang et al. to the disclosed invention of Du et al. in view of Taylor et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the LSTM approach on discovering the long-range structure in history data. Through the evaluation on real data traces, we showed our technology outperformed other state-of-the-art machine learning approaches in terms of PR-AUC, predictable interval and predictable frequency” (Zhang, Page 1300 Section VII. CONCLUSION).
Regarding Claim 4: 
Du et al. in view of Taylor et al. and further in view of Zhang et al. The method 
Zhang et al. further teaches wherein network log entries of the positive class are weighted greater than network log entries of the negative class prior to training (Page 1295, Section A LSTM Prediction Network  “K is the number of classes and therefore, in our case K = 2. For the objective function, we then utilize the binary cross-entropy cost function given the output at a time step t……. where the target dkt is decoded as either 1 or 0. wk is the weight for class k which is a particularly useful parameter when the target output is highly skewed” and Page 1297, Section V Experiments “We also set the weight bias in the loss function for the positive class w2 as 0.99 (w1=1−w2), since our dataset is highly imbalanced. The parameter setting and training process work robustly for models with different sequence lengths” teaches weight bias for positive class prior to training).
Du et al., Taylor et al.and Zhang et al. are analogous art because they are directed to using LSTM networks design predication system.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein network log entries of the positive class are weighted greater than network log entries of the negative class prior to training as taught by Zhang et al. to the disclosed invention of Du et al. in view of Taylor et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the LSTM approach on discovering the long-range structure in history data. Through the evaluation on real data traces, we showed our technology outperformed other state-of-the-art machine learning approaches in 
Regarding Claim 5: 
Du et al. in view of Taylor et al. and further in view of Zhang et al. The method of claim 2.
Zhang et al. further teaches wherein training the LSTM network to identify computer network log entries of both the positive class and the negative class comprises optimizing a binary cross-entropy loss function of the trainable weights based on inputs of each class (Page 1292, Section II problem definition “as an input a sequence with length L of historical features xt−L+1,xt−2,xt−1,…,xt and the target dt, is binary vector taking two complementary values that represent negative examples in normal periods and positive examples in predictive period. The target can be encoded in a variety of ways depending on the objective cost function in the model training phase” and  Page 195, Section A LSTM Prediction Network “that is the target dt is a binary vector with 2 complementary classes……K is the number of classes and therefore, in our case K = 2. For the objective function, we then utilize the binary cross-entropy cost function given the output at a time step t for one training example….where the target dkt is decoded as either 1 or 0. wk is the weight for class k which is a particularly useful parameter when the target output is highly skewed” teaches LSTM take target (binary) which is binary cross entropy cost function (binary entropy loss function) provided training weight).
Du et al., Taylor et al.and Zhang et al. are analogous art because they are 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein training the LSTM network to identify computer network log entries of both the positive class and the negative class comprises optimizing a binary cross-entropy loss function of the trainable weights based on inputs of each class as taught by Zhang et al. to the disclosed invention of Du et al. in view of Taylor et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the LSTM approach on discovering the long-range structure in history data. Through the evaluation on real data traces, we showed our technology outperformed other state-of-the-art machine learning approaches in terms of PR-AUC, predictable interval and predictable frequency” (Zhang, Page 1300 Section VII. CONCLUSION).
Regarding Claim 6: 
Du et al. in view of Taylor et al. and further in view of Zhang et al. The method of claim 1. 
Zhang et al. further teaches wherein the event is a failure event (Page 1296. Section A Dataset and Experiment Setup “In our dataset, we have 23 failure events for WSC and 12 for MSC, dispersing across the whole collection period” teaches failure event).
Du et al., Taylor et al.and Zhang et al. are analogous art because they are directed to using LSTM networks design predication system.  
It would have been obvious for one of ordinary skill in the arts before the effective 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the LSTM approach on discovering the long-range structure in history data. Through the evaluation on real data traces, we showed our technology outperformed other state-of-the-art machine learning approaches in terms of PR-AUC, predictable interval and predictable frequency” (Zhang, Page 1300 Section VII. CONCLUSION).
Regarding Claim 7: 
Du et al. in view of Taylor et al. and further in view of Zhang et al. The method of claim 1.
Zhang et al. further teaches further comprising: determining, by the one or more computing devices, a value of an indicator function 
    PNG
    media_image10.png
    36
    105
    media_image10.png
    Greyscale
 (Page 1295, Section A LSTM Prediction Network “through weighted connections to compute the hidden vector sequences h = (ht−L+1, ..., ht) and conse-quently, the output vector sequence y = (yt−L+1, ..., yt) ….. where σ is the logistic sigmoid function, b∗ are the bias terms…..The weight matrix W indicate the connections between gates, the cell,” teaches sigmoid function with weight vector and output); 
and outputting, by the one or more computing devices, an indication of series of log entries indicative of a future fault for 
    PNG
    media_image1.png
    36
    179
    media_image1.png
    Greyscale
 = 1 (Page 1295, Section A LSTM Prediction Network “The output yt from the prediction network (Figure 4) is essentially a binary vector serving as a representation of the system status, which we can utilize to estimate the binomial distribution P r(dt|yt)” teaches function output value of 1.). 
Du et al., Taylor et al.and Zhang et al. are analogous art because they are directed to using LSTM networks design predication system.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, further comprising: determining, by the one or more computing devices, a value of an indicator function 
    PNG
    media_image10.png
    36
    105
    media_image10.png
    Greyscale
 and outputting, by the one or more computing devices, an indication of series of log entries indicative of a future fault for 
    PNG
    media_image1.png
    36
    179
    media_image1.png
    Greyscale
 = 1 as taught by Zhang et al. to the disclosed invention of Du et al. in view of Taylor et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the LSTM approach on discovering the long-range structure in history data. Through the evaluation on real data traces, we showed our technology outperformed other state-of-the-art machine learning approaches in terms of PR-AUC, predictable interval and predictable frequency” (Zhang, Page 1300 Section VII. CONCLUSION).
Prior Art
The prior art made of record and not relied upon is considered pertinent to application’s disclosure 
US 2017/0357274 A1 (Using LSTM device in sigmoid function to measure how well the output fits).
US 2018/0005151 A1 (In network using LSTM learn feature prediction) 
Allowable Subject Matter
Claims 8-20 are not rejected by prior art, and these claims would be allowable if the grounds of rejection to claim 8-20, as stated above, are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125